ORDER
PER CURIAM.
Appellant, Sylvester Hornbuckle, appeals from the denial of his Rule 29.15 motion after an evidentiary. We have reviewed appellant’s allegations of error, the entire record upon which they are based, and the findings of fact and conclusions of law of the motion court. We do not find the motion court’s denial of relief to be clearly erroneous and we also find that an extended opinion would have no precedential value. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). Therefore, we affirm the court’s denial of relief pursuant to Rule 84.16(b). The parties have been provided a memorandum, solely for their information, which sets forth the basis of the court’s decision.